Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND

DEBORAH LAUFER, Individually,            :
                                         :
             Plaintiffs,                 :
                                         :
v.                                       :              Case No.
                                         :
SHANTI HOSPITALITY, INC., Rhode Island :
Corporation,                             :
                                         :
             Defendant.                  :
_______________________________________/ :
                                         :
                                         :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

SHANTI HOSPITALITY, INC., Rhode Island Corporation, (sometimes referred to as “Defendant”),

for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Instead, Plaintiff

               is bound to ambulate in a wheelchair or with a cane or other support and has limited

               use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

               operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

               own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

               handicap parking spaces located closet to the entrances of a facility. The handicap
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 2 of 11 PageID #: 2




            and access aisles must be of sufficient width so that she can embark and disembark

            from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

            goods and services of a facility must be level, properly sloped, sufficiently wide and

            without cracks, holes or other hazards that can pose a danger of tipping, catching

            wheels or falling. These areas must be free of obstructions or unsecured carpeting

            that make passage either more difficult or impossible. Amenities must be sufficiently

            lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

            sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

            or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

            danger of scraping or burning her legs. Sinks must be at the proper height so that she

            can put her legs underneath to wash her hands. She requires grab bars both behind

            and beside a commode so that she can safely transfer and she has difficulty reaching

            the flush control if it is on the wrong side. She has difficulty getting through

            doorways if they lack the proper clearance.

2.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

            "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

            determining whether places of public accommodation and their websites are in

            compliance with the ADA.

3.          According to the county property records, Defendant owns a place of public

            accommodation as defined by the ADA and the regulations implementing the ADA,

            28 CFR 36.201(a) and 36.104. The place of public accommodation that the

            Defendant owns is a place of lodging known as Econo Lodge Cranston, 101 New


                                              2
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 3 of 11 PageID #: 3




            London Avenue, Cranston, RI 02920, and is located in the County of Providence,

            (hereinafter "Property").

4.          Venue is properly located in this District because the subject property is located in

            this district.

5.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

            original jurisdiction over actions which arise from the Defendant’s violations of Title

            III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

            U.S.C. § 2201 and § 2202.

6.          As the owner of the subject place of lodging, Defendant is required to comply with

            the ADA. As such, Defendant is required to ensure that it's place of lodging is in

            compliance with the standards applicable to places of public accommodation, as set

            forth in the regulations promulgated by the Department Of Justice. Said regulations

            are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

            Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

            by reference into the ADA. These regulations impose requirements pertaining to

            places of public accommodation, including places of lodging, to ensure that they are

            accessible to disabled individuals.

7.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

            requirement:

            Reservations made by places of lodging. A public accommodation that owns,
            leases (or leases to), or operates a place of lodging shall, with respect to
            reservations made by any means, including by telephone, in-person, or through a
            third party -



                                              3
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 4 of 11 PageID #: 4




                   (i) Modify its policies, practices, or procedures to ensure that individuals
                   with disabilities can make reservations for accessible guest rooms during
                   the same hours and in the same manner as individuals who do not need
                   accessible rooms;
                   (ii) Identify and describe accessible features in the hotels and guest rooms
                   offered through its reservations service in enough detail to reasonably
                   permit individuals with disabilities to assess independently whether a
                   given hotel or guest room meets his or her accessibility needs;
                   (iii) Ensure that accessible guest rooms are held for use by individuals
                   with disabilities until all other guest rooms of that type have been rented
                   and the accessible room requested is the only remaining room of that type;
                   (iv) Reserve, upon request, accessible guest rooms or specific types of
                   guest rooms and ensure that the guest rooms requested are blocked and
                   removed from all reservations systems; and
                   (v) Guarantee that the specific accessible guest room reserved through its
                   reservations service is held for the reserving customer, regardless of
                   whether a specific room is held in response to reservations made by others.

8.          These regulations became effective March 15, 2012.

9.          Defendant, either itself or by and through a third party, accepts reservations for its

            hotel online through one or more websites. The purpose of these websites is so that

            members of the public may reserve guest accommodations and review information

            pertaining to the goods, services, features, facilities, benefits, advantages, and

            accommodations of the Property. As such, these websites are subject to the

            requirements of 28 C.F.R. Section 36.302(e).

10.         Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

            purpose of reviewing and assessing the accessible features at the Property and

            ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

            accessibility needs. However, Plaintiff was unable to do so because Defendant failed

            to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

            Plaintiff was deprived the same goods, services, features, facilities, benefits,


                                              4
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 5 of 11 PageID #: 5




            advantages, and accommodations of the Property available to the general public.

            Specifically, (a) the hotel’s online reservations service operating through

            www.choicehotels.com failed to identify accessible rooms, failed to provide an

            option for booking an accessible room, and did not provide sufficient information as

            to whether the rooms or features at the hotel are accessible; (b) the hotel’s online

            reservations service operating through www.hotels.com failed to identify accessible

            rooms, failed to provide an option for booking an accessible room, and did not

            provide sufficient information as to whether the rooms or features at the hotel are

            accessible; (c) the hotel’s online reservations service operating through

            www.expedia.com failed to identify accessible rooms, failed to provide an option for

            booking an accessible room, and did not provide sufficient information as to whether

            the rooms or features at the hotel are accessible;(d) the hotel’s online reservations

            service operating through www.orbitz.com failed to identify accessible rooms, failed

            to provide an option for booking an accessible room, and did not provide sufficient

            information as to whether the rooms or features at the hotel are accessible; (e) the

            hotel’s online reservations service operating through www.agoda.com; failed to

            identify accessible rooms, failed to provide an option for booking an accessible room,

            and did not provide sufficient information as to whether the rooms or features at the

            hotel are accessible; (f) the hotel’s online reservations service operating through

            www.booking.com failed to identify accessible rooms, failed to provide an option

            for booking an accessible room, and did not provide sufficient information as to

            whether the rooms or features at the hotel are accessible. (g) the hotel’s online


                                              5
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 6 of 11 PageID #: 6




            reservations service operating through www.priceline.com               failed to identify

            accessible rooms, failed to provide an option for booking an accessible room, and did

            not provide sufficient information as to whether the rooms or features at the hotel are

            accessible.

11.         In the near future, Plaintiff intends to revisit Defendant's online reservations system

            in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this respect,

            Plaintiff maintains a system to ensure that she revisits the online reservations system

            of every hotel she sues. By this system, Plaintiff maintains a list of all hotels she has

            sued with several columns following each. She continually updates this list by,

            among other things, entering the dates she did visit and plans to again visit the hotel's

            online reservations system. With respect to each hotel, she visits the online

            reservations system multiple times prior to the complaint being filed, then visits

            again shortly after the complaint is filed. Once a judgment is obtained or settlement

            agreement reached, she records the date by which the hotel's online reservations

            system must be compliant and revisits when that date arrives.

12.         Plaintiff is continuously aware that the subject websites remain non-compliant and

            that it would be a futile gesture to revisit the websites as long as those violations exist

            unless she is willing to suffer additional discrimination.

13.         The violations present at Defendant's websites infringe Plaintiff's right to travel free

            of discrimination and deprive her of the information required to make meaningful

            choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

            humiliation as the result of the discriminatory conditions present at Defendant's


                                                6
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 7 of 11 PageID #: 7




            website. By continuing to operate the websites with discriminatory conditions,

            Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

            Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

            and/or accommodations available to the general public. By encountering the

            discriminatory conditions at Defendant's website, and knowing that it would be a

            futile gesture to return to the websitesunless she is willing to endure additional

            discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

            services and benefits readily available to the general public. By maintaining a

            websiteswith violations, Defendant deprives Plaintiff the equality of opportunity

            offered to the general public. Defendant's online reservations system serves as a

            gateway to its hotel. Because this online reservations system discriminates against

            Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

            decision as to whether the facilities at the hotel are accessible.

14.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

            of the Defendant’s discrimination until the Defendant is compelled to modify its

            websitesto comply with the requirements of the ADA and to continually monitor and

            ensure that the subject websitesremains in compliance.

15.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

            from the Defendant’s non-compliance with the ADA with respect to these websites.

            Plaintiff has reasonable grounds to believe that she will continue to be subjected to

            discrimination in violation of the ADA by the Defendant.




                                               7
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 8 of 11 PageID #: 8




16.         The Defendant has discriminated against the Plaintiff by denying her access to, and

            full and equal enjoyment of, the goods, services, facilities, privileges, advantages

            and/or accommodations of the subject website.

17.         The Plaintiff and all others similarly situated will continue to suffer such

            discrimination, injury and damage without the immediate relief provided by the ADA

            as requested herein.

18.         Defendant has discriminated against the Plaintiff by denying her access to full and

            equal enjoyment of the goods, services, facilities, privileges, advantages and/or

            accommodations of its place of public accommodation or commercial facility in

            violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

            Defendant continues to discriminate against the Plaintiff, and all those similarly

            situated by failing to make reasonable modifications in policies, practices or

            procedures, when such modifications are necessary to afford all offered goods,

            services, facilities, privileges, advantages or accommodations to individuals with

            disabilities; and by failing to take such efforts that may be necessary to ensure that

            no individual with a disability is excluded, denied services, segregated or otherwise

            treated differently than other individuals because of the absence of auxiliary aids and

            services.

19.         Plaintiff is without adequate remedy at law and is suffering irreparable harm.

            Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

            fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

            and 28 CFR 36.505.


                                              8
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 9 of 11 PageID #: 9




20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

             Injunctive Relief, including an order to require the Defendant to alter the subject

             websites to make them readily accessible and useable to the Plaintiff and all other

             persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

             by closing the websitesuntil such time as the Defendant cures its violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,


                                             _/s/ Daniel G. Ruggiero__
                                            Daniel G. Ruggiero, Esq.
                                            275 Grove Street, Suite 2-400
                                            Newton, MA 02466
                                            druggieroesq@gmail.com
                                            (339) 237-0343


                                               9
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 10 of 11 PageID #: 10




 ___________________________________________________________________________________________________________________________________________________________


                        UNITED STATES DISTRICT COURT
                                                             for the
                                                   DISTRICT OF RHODE ISLAND

  DEBORAH LAUFER, Individually,                                                 )
           Plaintiff,                                                           )
  v.                                                                            )      Civil Action No.
                                                                                )
  SHANTI HOSPITALITY, INC., Rhode                                               )
  Island Corporation,                                                           )
                Defendant.


                                       SUMMONS IN A CIVIL ACTION
 To:                    SHANTI HOSPITALITY, INC.
                        c/o
                        Alfred A. Veltri, Esq., 331 Broadway, Providence, RI 02909

         A lawsuit has been filed against you.
         Within 21 days after service of this summons on you (not counting the day you received
 it) — or 60 days if you are the United States or a United States agency, or an officer or employee
 of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the
 plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
 Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:

 Daniel G. Ruggiero, Esq.
 275 Grove Street, Suite 2-400
 Newton, MA 02466
 druggieroesq@gmail.com
 (339) 237-0343

       If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.

                                                                                                            CLERK OF COURT


 Date: ________________________                                                                 ____________________________
                                                                                                      Signature of Clerk or Deputy
Case 1:20-cv-00353-MSM-LDA Document 1 Filed 08/13/20 Page 11 of 11 PageID #: 11




                          AUTHORIZATION TO INITIATE
                        COMPLAINT FOR INJUNCTIVE RELIEF
                                UNDER THE ADA


 1.    Authorization is hereby given to Thomas B. Bacon, P.A. to initiate a complaint on my
       behalf against the following defendant:

       SHANTI HOSPITALITY, INC. dba Econo Lodge Cranston, 101 New London Avenue,
       Cranston, RI 02920 and its online reservations system.

 2.    For the case involving the above mentioned defendant, the “Standard ADA Fee
       Agreement” and the “Standard ADA Statement of Client’s Rights”, shall establish the
       rights and obligations of the client and the attorneys.

 3.    I have read the draft of the Complaint prepared by Thomas B. Bacon, P.A., and I agree
       with its contents. I have visited and reviewed the subject websitesand encountered
       barriers to access which discriminated against my on the basis of my disability as
       described in the complaint.


 ________________________________                         ____________________
 DEBORAH LAUFER                                                 Date

 Re:   DEBORAH LAUFER v. SHANTI HOSPITALITY, LLC dba Econo Lodge Crantston RI,
       101 New London Avenue, Cranston, RI 02920, OUR FILE 1545-RI
